            Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RYAN PFLIPSEN,                )
                              )
     Plaintiff,               )
                              )                    CIVIL ACTION
vs.                           )
                              )                    FILE No. 5:19-cv-693
JAVIER BURGOS & LAURA E.      )
URIARTE and AURELIA ANGEL DE )
HERNANDEZ d/b/a EL GALLITO DE )
JALISCO,                      )
                              )
     Defendants.              )

                                       COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendants JAVIER BURGOS & LAURA E. URIARTE

and AURELIA ANGEL DE HERNANDEZ d/b/a EL GALLITO DE JALISCO, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                      JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                          PARTIES


                                              1
            Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 2 of 16



       2.       Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.       Plaintiff is disabled as defined by the ADA.

       4.       Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.       Plaintiff uses a wheelchair for mobility purposes.

       6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. Her motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.       Defendants JAVIER BURGOS & LAURA E. URIARTE (hereinafter

“B&U”) are the owners of a commercial building that transact business in the state of

Texas and within this judicial district.

       8.       B&U may be properly served with process personally, to wit: Javier Burgos

& Laura E. Uriarte, c/o Strauder G. Nelson, 201 E. Olmos Drive, San Antonio, Texas

                                               2
              Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 3 of 16



78212.

         9.       Defendant AURELIA ANGEL DE HERNANDEZ d/b/a EL GALLITO DE

JALISCO (hereinafter “El Gallito”) is an individual restaurateur/business owner that

transacts business in the state of Texas and within this judicial district.

         10.      El Gallito may be properly served with process via its registered agent for

service, to wit: Aurelia Angel De Hernandez, 9226 Wurzbach Road, San Antonio, TX

78240.

                                  FACTUAL ALLEGATIONS

         11.      On or about April 15, 2019, Plaintiff was a customer at “El Gallito De

Jalisco,” a business located at 9226 Wurzbach Road, San Antonio, Texas 78240.

         12.      El Gallito is a lessee (or sub-lessee) of a portion of the real property and

improvements that are the subject of this action.

         13.      B&U is the owner or co-owner of the real property and improvements that

are the subject of this action.

         14.      Plaintiff lives approximately 8 miles from the El Gallito and Property and

visits the area multiple times weekly to visit friends and family.

         15.      Plaintiff’s access to the business(es) located at 9226 Wurzbach Road, San

Antonio, Texas 78240, Bexar County Property ID number 547867, and/or full and equal

enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his disabilities,

and he will be denied and/or limited in the future unless and until Defendant is compelled

to remove the physical barriers to access and correct the ADA violations that exist at the

                                                3
         Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 4 of 16



El Gallito and Property, including those set forth in this Complaint.

       16.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.    Plaintiff intends to revisit the El Gallito and Property to purchase goods

and/or services.

       18.    Plaintiff travelled to the El Gallito and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the El Gallito

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the El Gallito and Property.

                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       19.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.    Congress found, among other things, that:

       (i)    some 43,000,000 Americans have one or more physical or mental
              disabilities, and this number is increasing as the population as a
              whole is growing older;

       (ii)   historically, society has tended to isolate and segregate individuals
              with disabilities, and, despite some improvements, such forms of

                                              4
         Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 5 of 16



               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

                                              5
        Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 6 of 16




       22.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The El Gallito is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The El Gallito must be, but is not, in compliance with the ADA and

ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.    Plaintiff has attempted to, and has to the extent possible, accessed the El

Gallito and the Property in her capacity as a customer of the El Gallito and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA


                                            6
         Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 7 of 16



violations that exist at the El Gallito and Property that preclude and/or limit her access to

the El Gallito and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       31.    Plaintiff intends to visit the El Gallito and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the El Gallito and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

her disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the El Gallito and Property that preclude and/or limit her access to

the El Gallito and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       32.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the El Gallito and Property,

as prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C.

§ 12182(b)(2)(A)(iv).

       33.    Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the El Gallito and Property, including those specifically set forth herein, and

make the El Gallito and Property accessible to and usable by Plaintiff and other persons

                                             7
         Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 8 of 16



with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the El Gallito and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the El

Gallito and Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

               (i) Despite having a parking lot that is open to the public with more

                     than four spaces, the Property has no accessible parking spaces

                     complying with Section 502.1 of the 2010 ADAAG standards in

                     violation of Section 208.2 of the 2010 ADAAG standards. This

                     violation made it difficult for Plaintiff to locate an accessible

                     parking space and limited the travel options to visit the Property.

               (ii) The Property lacks an accessible route from the sidewalk to the

                     accessible entrance in violation of section 206.2.1 of the 2010

                     ADAAG standards. This violation made it difficult for Plaintiff

                     to access the units of the Property.

               (iii)    The Property lacks an accessible route from parking spaces to

                     the accessible entrance of the Property, due to the lack of an

                     access route from the parking spaces to the accessible ramps, in

                     violation of section 206.2.1 of the 2010 ADAAG standards. This

                     violation made it difficult for Plaintiff to access the units of the

                                                 8
Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 9 of 16



        Property.

    (iv)    Near Unit 9728, the Property has an accessible ramp leading

        to the accessible entrances with a slope exceeding 1:12 in

        violation of section 405.2 of the 2010 ADAAG standards. This

        violation made it dangerous and difficult for Plaintiff to access

        the units of the Property.

    (v) Near Unit 9728, there is an excessive vertical rise at the base of

        the accessible ramp in violation of Section 303.2 and 405.4 of the

        2010 ADAAG standards. This violation made it dangerous and

        difficult for Plaintiff to access public features of the Property.

    (vi)    Near Unit 9728, the accessible ramp servicing the Property

        lacks finished edges or edge protection and/or is otherwise in

        violation of section 405.9 of the 2010 ADAAG standards. This

        violation made it difficult for Plaintiff to access the units of the

        Property.

    (vii)   Near Unit 9222, the Property has an accessible ramp leading

        to the accessible entrances with a slope exceeding 1:12 in

        violation of section 405.2 of the 2010 ADAAG standards. This

        violation made it dangerous and difficult for Plaintiff to access

        the units of the Property.

    (viii) Near Unit 9222, there is an excessive vertical rise at the base

        and the top of the accessible ramp in violation of Section 303.2

                                     9
Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 10 of 16



        and 405.4 of the 2010 ADAAG standards. This violation made it

        dangerous and difficult for Plaintiff to access public features of

        the Property.

    (ix)    Near Unit 9218, the Property has an accessible ramp leading

        to the accessible entrances with a slope exceeding 1:10 in

        violation of section 405.2 of the 2010 ADAAG standards. This

        violation made it dangerous and difficult for Plaintiff to access

        the units of the Property.

    (x) Near Unit 9218, there is an excessive vertical rise at the base of

        the accessible ramp in violation of Section 303.2 and 405.4 of the

        2010 ADAAG standards. This violation made it dangerous and

        difficult for Plaintiff to access public features of the Property.

    (xi)    Near Unit 9218, the accessible ramp servicing the Property

        lacks finished edges or edge protection and/or is otherwise in

        violation of section 405.9 of the 2010 ADAAG standards. This

        violation made it difficult for Plaintiff to access the units of the

        Property.

    (xii)   Inside El Gallito De Jalisco, there are sales and services

        counters lacking any portion of the counter that has a maximum

        height of 36 (thirty-six) inches from the finished floor in

        violation of section 904.4 of the 2010 ADAAG standards, all

        portions of the sales and service counter exceed 36 (thirty-six)

                                     10
Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 11 of 16



          inches in height from the finished floor. This violation made it

          difficult for Plaintiff to properly transact business at the Property.

      (xiii) Inside El Gallito De Jalisco, due to the policy of the

          operator/tenant as to where to place tables and chairs in the

          restaurant, the interior has walking surfaces leading to the

          restroom lacking a 36 (thirty-six) inch clear width in violation of

          section 403.5.1 of the 2010 ADAAG standards. This violation

          made it difficult for Plaintiff to properly utilize public features in

          the Property.

      (xiv) Defendants fail to adhere to a policy, practice and procedure

          to ensure that all facilities are readily accessible to and usable by

          disabled individuals.

(b)   EL GALLITO RESTROOMS:

      (i) The restroom lacks signage in compliance with sections 216.8 and 703

          of the 2010 ADAAG standards. This made it difficult for Plaintiff

          and/or any disabled individual to locate accessible restroom facilities.

      (ii) The door to the restrooms has a maximum clear width below 32 (thirty-

          two) inches in violation of section 404.2.3 of the 2010 ADAAG

          standards. This made it difficult for Plaintiff and/or any disabled

          individual to safely utilize the restroom facilities.

      (iii)   The door of the restroom lacks a proper minimum maneuvering

          clearance, due to the proximity of the door hardware to the adjacent

                                      11
Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 12 of 16



        wall, in violation of section 404.2.4 of the 2010 ADAAG standards.

        This made it difficult for Plaintiff and/or any disabled individual to

        safely utilize the restroom facilities.


    (iv)    Restrooms have a vanity sink with inadequate knee and toe

        clearance in violation of section 306 of the 2010 ADAAG standards.

        This made it difficult for Plaintiff and/or any disabled individual to

        safely utilize the restroom facilities.

    (v) The restroom has walking surfaces lacking a 36 (thirty-six) inch clear

        width due to the proximity of the sink, trashcan and an adjacent wall, in

        violation of section 403.5.1 of the 2010 ADAAG standards. This

        violation made it difficult for Plaintiff and/or any disabled individual to

        properly utilize the restroom facilities at the Property.

    (vi)    The actionable mechanism of the paper towel dispenser in the

        restroom is located outside the prescribed vertical reach ranges set forth

        in section 308.2.1 of the 2010 ADAAG standards. This made it difficult

        for Plaintiff and/or any disabled individual to safely utilize the restroom

        facilities.

    (vii)   The accessible toilet stall door is too narrow and/or otherwise

        violates section 604.8.1.2 of the 2010 ADAAG standards. This made it

        difficult for the Plaintiff and/or any disabled individual to safely utilize

        the restroom facilities.



                                    12
        Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 13 of 16



             (viii) The height of coat hook located in accessible restroom stall is above

                 48 (forty-eight) inches from the finished floor in violation of section

                 308.2.1 of the 2010 ADAAG standards. This made it difficult for

                 Plaintiff and/or any disabled individual to utilize the restroom facilities.

             (ix)   The dimensions of accessible lavatory does not meet the minimum

                 size requirements and/or otherwise violates section 604.8.1 of the 2010

                 ADAAG standards. This made it difficult for the Plaintiff and/or any

                 disabled individual to safely utilize the restroom facilities.

             (x) The grab bars/handrails adjacent to the commode are missing and

                 violate section 604.5 of the 2010 ADAAG standards. This made it

                 difficult for Plaintiff and/or any disabled individual to safely utilize the

                 restroom facilities.

      35.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the El Gallito and

Property.

      36.    Plaintiff requires an inspection of El Gallito and Property in order to

determine all of the discriminatory conditions present at the El Gallito and Property in

violation of the ADA.

      37.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

                                             13
        Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 14 of 16



       38.    All of the violations alleged herein are readily achievable to modify to

bring the El Gallito and Property into compliance with the ADA.

       39.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the El Gallito and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the El Gallito and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       41.    Upon information and good faith belief, the El Gallito and Property have

been altered since 2010.

       42.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       43.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that she will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the El Gallito and Property, including those alleged herein.

       44.    Plaintiff’s requested relief serves the public interest.

       45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

                                              14
        Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 15 of 16



      47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the El Gallito and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find El Gallito in violation of the ADA and ADAAG;

      (b)    That the Court find B&U in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject El Gallito to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: June 14, 2019.

                                         Respectfully submitted,

                                         /s/Dennis R. Kurz
                                         Dennis R. Kurz
                                         Attorney-in-Charge for Plaintiff
                                         Texas State Bar ID No. 24068183
                                         Kurz Law Group, LLC
                                         1640 Powers Ferry Road, SE
                                         Building 17, Suite 200

                                           15
Case 5:19-cv-00693-OLG Document 1 Filed 06/14/19 Page 16 of 16



                            Marietta, GA 30067
                            (404) 805-2494 Phone
                            (770) 428-5356 Facsimile
                            dennis@kurzlawgroup.com




                             16
